Exhibit Our ref: AABS/60465230/PLSH June 26, Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 USA Item 16-F To Form 20-FDear Sir: We have read Item 16-F of Form 20-F dated June 26, 2009, of Global Sources Ltd. and are in agreement with the statements contained in the first and third paragraphs of Item 16-F on page 112 therein.We have no basis to agree or disagree with other statements of the registrant contained therein. /s/ Ernst & Young LLP Singapore cc: Global Sources Ltd. 143
